Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 04/27/2022. Claims 1, 11, and 16 have been amended, claims 2, 9, 12, and 17 were previously cancelled. Claims 1, 3-8, 10-11, 13-16, and 18-20 are currently pending.
	
Response to Arguments
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but are moot because of the new grounds of rejection. Applicant argues on page 8that the prior art does not teach determining a deficiency in an energy resource associated with a first team member. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-16, 18-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucey et al (US 20160092769 A1, herein Lucey) in view of Bowring (US 20130139068 A1, herein Bowring), in further view of Power et al (“Not All Passes Are Created Equal: Objectively Measuring the Risk and Reward of Passes in Soccer from Tracking Data”, herein Power), in further view of Brown et al (US 20200128902 A1, herein Brown).
Regarding claim 1, Lucey teaches a computer-implemented method for generating a team strategy to achieve a team objective, the method comprising: 
receiving, using a processor, a team objective and a plurality of inputs associated with a first plurality of team members (para. [0042] recites the input data feed 230 provides information regarding the current match to the formation analysis application 210, including, without limitation, tracking data associated with the location of one or more players, tracking location of a game ball or other object of interest, or match statistics. Tracking data associated with the ball or players may include spatiotemporal data specifying the location of the ball or the location of one or more players at discrete points in time (i.e. receiving inputs for team members and a team objective)); 
applying, using the processor, a learning model to the plurality of inputs from the first plurality of team members (para. [0094] recites method 500 begins at step 502, where the formation analysis system 200 associates a different role assignment from a set of role assignments to one or more agents in an agent group, such as to one or more players on a team of players in a sports match (i.e. applying a learning model)), wherein the learning model is trained using pre-existing inputs with outcomes, wherein the outcomes comprise historical team strategies (para. [0044] recites the formation analysis application 210 could predict one or more outcomes for a current match based on an analysis of current match tracking data 232 versus prior match tracking data 242 and prior match statistics 244 (i.e. the model can use historical team strategies). Para. [0088] recites given a training set of team behavior descriptors, the formation analysis system 200 discovers a discrete set of styles using k-means clustering. The formation analysis system 200 generates style models based on tracking data related to a set of previous games as a "training" data set. Para. [0090] recites the techniques described herein may also be used to analyze team behaviors in order predict outcomes and detect anomalies. For example, given the identity of two teams playing a match, the formation analysis system 200 analyzes historical tracking data in order to predict an outcome associated with the match or to determine when one or both team are playing differently in the current match versus previous matches (i.e. the learning model is trained using pre-existing training data, wherein the training data is related to historical team strategies)); 
generating, using the processor, a plurality of individualized strategies for the first plurality of team members to achieve the team objective (para. [0095] recites step 512, where the formation analysis system 200 computes a current probability distribution function for each agent in the agent group (i.e. generates an individual strategy for each team member)); 
generating, using the processor, an optimized team strategy based on the plurality of individualized strategies (para. [0096] recites if, however, the quantity of iterations through the loop has reached a maximum, then the method proceeds to step 518, where the formation analysis system 200 determines a team formation based on the final probability distribution function (i.e. generating the optimized team strategy))
receiving, using the processor, a plurality of updated inputs associated with the first plurality of team members as feedback from pursuing their individualized strategy (para. [0044] recites the formation analysis application 210 could select particular plays from prior matches most closely resembling a play of interest for the current match and could store information regarding the selected plays in the analysis results 250. In yet another example, the formation analysis application 210 could predict one or more outcomes for a current match based on an analysis of current match tracking data 232 versus prior match tracking data 242 and prior match statistics 244 (i.e. receiving feedback on current strategies)).
However, Lucey does not explicitly teach that the inputs are real time inputs, and communicating, using the processor, an individualized strategy to each team member of the first plurality of team members, wherein each team member pursuing their individualized strategy leads to achieving the team objective.
Bowring teaches that the inputs are real time inputs (para. [0051] recites that the wrist coach system allows a team to flex in and out of formations during games, giving players the ability to effectively adjust real time while on the field. Para. [0055] recites to ensure up-to-date information, the wrist coach 380 maybe one of the endpoints 110 or120 described in fig. 1 and be wirelessly connected to a network. Using such a wireless network, the wrist coach may receive or provide information in real-time (i.e. real time inputs)), 
and communicating, using the processor, an individualized strategy to each team member of the first plurality of team members, wherein each team member pursuing their individualized strategy leads to achieving the team objective (para. [0039] recites the play may be called and viewed by the players using electronic wrist coach 320. Then, when the players reach the line of scrimmage, the coach or quarterback may choose the alternative corresponding play to the particular play. Accordingly, the electronic wrist coach 320 may use the non-visual indicator feature to notify all offensive players that the play has been changed. Para. [0041] recites fig. 3D shows only the play, itself, which may be specific to the particular player. Fig. 3E shows a diagram of the play. In particular embodiments, a different color may be used to show the specific instructions for the player. Para. [0042] recites in addition to the view display, a coach may also communicate other information to the player through the wrist coach 320, including, for example, graphics or text (i.e. communicating an individual strategy to each team member in pursuit of the team objective)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by including the option of using real time inputs and the methods of communicating strategies between individuals from Bowring to the formation generation methods from Lucey. Lucey and Bowring both teach methods of analyzing members of a team in order to predict the best next play, but Lucey does not specifically state that communication is occurring in real time or describe how to communicate the predicted results. One of ordinary skill would benefit from adding the real time communication methods described in Bowring to increase the speed and efficiency of communicating predicted results between team members or between a coach and a group of team members.
However, the combination of Lucey and Bowring does not teach performing a risk analysis based on the plurality of updated real-time inputs; and revising one or more of the individualized strategies based on the risk analysis, wherein at least one of the one or more individualized strategies comprises instructions to assist a first team member responsive to the risk analysis.
Power teaches performing a risk analysis based on the plurality of updated real-time inputs (section 3.2 para. 1 recites “we define the “risk” of a pass as the likelihood that the player will successfully make the pass given a player has possession of the ball and has the ability to pass it in a given situation. Based on this definition, the risk can therefore be estimated utilizing a standard supervised learning pipeline, where given some input features describing the game situation, we can train a classifier to yield a probability between 0 and 1” (i.e. performing risk analysis)); 
and revising one or more of the individualized strategies based on the risk analysis [determining a deficiency in an energy resource associated with a first team member], wherein at least one of the one or more individualized strategies comprises instructions to assist a first team member responsive to the risk analysis (section 6.1 para. 1 recites “By modeling the risk associated with completing a pass given a specific context, we can measure the average skill required to complete a pass – our pass risk prediction estimates what the average player will do in that situation. e intuition is that a player with more talent would be more likely to execute a risky pass compared to a player with less skill. To do this we create a new statistic called Passing Plus Minus (PPM).” Para. 1 also recites “PPM is simply the difference of the aggregated credits and penalties and is normalized per 90 minutes (i.e., the length of a game) to enable comparisons between players. This is important if a player has played only a portion of the game. PPM allows coaches/analysts to quickly assess which players are completing more passes than an average player (positive score) and who is completing less passes than an average player (negative score)”. Section 6.2 para. 1 recites “In order to complete a high risk pass the passer needs to have someone equally skilled to receive the pass. To measure this we create a new metric called Passes Received Added (PRA)”. Para. 1 also recites “By combining PMM and PRA we get Total Passes Added (TPA): Total Passes Added = PPM + PRA. TPA shows which players help their team keep or lose the ball more than an average player. Players with a negative score lose the ball more often, while players with a positive score help keep the ball more than an average player” (Examiner’s Note: fig. 9 shows analysis of which players on a specific team are able to complete and receive passes. One of ordinary skill would be able to use these metrics to predict the risk of a given strategy (i.e. if player A passes to player B) and revise it based on the risk (i.e. player A should pass to player C because player C has a higher PRA and/or TPA score, indicating that player C is less risky). The broadest reasonable interpretation of “an individual strategy comprising instructions to assist a team member” includes an individual player completing a pass, given that the team strategy in this situation would be to score a goal)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the risk analysis from Power to supplement the formation generation methods from Lucey (as modified by the real-time input from Bowring). Power and Lucey are both directed to analyzing individual and team strategies in order to improve team performance, and while Lucey teaches completion criterion for generating new formations, it does not specifically teach that the completion criterion include risk analysis. One of ordinary skill would benefit from this combination as it would allow the model from Lucey to analyze more detailed input data related to the risk of a given strategy or formation so that the model would be less likely to recommend risky strategies or formations, which would improve the overall performance of the model. 
However, the combination of Lucey, Bowring, and Power does not teach determining a deficiency in an energy resource associated with a first team member.
Brown teaches determining a deficiency in an energy resource associated with a first team member (para. [0122] recites the coach 404 may view the ice hockey game on a tablet. Further, the coach 404 may touch on an interface of the tablet to draw maneuvers. In one embodiment, the coach 404 may tap on an icon or a representation of a particular player 402. As a result of the coach's tapping, the coach 404 may be able to see information related to the player 402. The information may correspond to statistics of the player 402 in a practice session. The information may include, but is not limited to, how the player 402 performed in the practice session and/or how many games the player 402 has played, the amount of energy consumed by the player, the velocity or direction in which the player is moving, the size and/or height of the player, statistics about the player (e.g., scoring average), etc. Further, the coach 404 may draw a plan using the tablet interface. The coach 404 sketches a game plan (strategy) on the tablet for the player 402 to execute while playing the ice hockey game. Para. [0161] recites in general, an athlete playing a sport is exerting forces and expending energy in certain patterns that produce the most efficacious results in the sport. Accordingly, in some embodiments of the present invention, the system makes use of one or more models of the physical application of force by the athlete, and thus measures the performance of the athlete for comparison against a defined ideal force pattern. Para. [0308] recites individual metrics may be tracked and cataloged for practices and tournament play. The individual metrics may be completed passes, errors, opportunities, and unsuccessful attempts, including a comprehensive physiological record of the player's stamina, time on the field, acceleration, play performance metrics, impacts, successful penetration of an offensive play, and/or defensive success on an opposing play. Further, additional metrics, such as retinal tracking and a specific direction of attention during the play, may be used to optimize strategic game play awareness. Further, additional metrics such as retinal tracking and a specific direction of attention during the play may be used to help optimize strategic game play awareness (i.e. determining the energy levels of a player and revising or optimizing a strategy based on determined energy levels. Examiner’s Note: one of ordinary skill in the art would recognize that determining how a player has consumed energy would also indicate whether the player has a deficiency of energy based on previously monitored patterns of energy consumption)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by supplementing the risk analysis from Power with the data related to energy consumption of players gathered by the system from Brown in order to provide the system from Lucey (as modified by Bowring) with accurate information for creating team and individual strategies. Power and Brown are both directed to analyzing the performance of players and teams, and using that analysis to optimize or revise strategies during gameplay; however, Power does not explicitly cite energy levels or deficiencies as a monitored player statistic. One of ordinary skill would benefit from supplementing the risk analysis from Power with the data regarding a given player’s energy levels and ability to optimize a strategy accordingly from Brown to determine the likelihood of a player’s fatigue and whether that will influence how the player will successfully complete plays during a game.
Regarding claim 3, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 1, further comprising updating the team strategy in response to revising one or more of the individual strategies (Lucey para. [0008] recites computing a second result for the objective function based on a second set of role assignments that associate each agent in the first agent group with a different role assignment in the second set of role assignments at a second moment in time (i.e. revising the team strategy based on revised individual strategies)).
Regarding claim 4, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 1, further comprising receiving a plurality of real time inputs from a second plurality of team members (Bowring fig. 4B and para. [0083-84] recite the notes 458 may be used for a variety of purposes, providing input that a player may need to know in executing the play. In particular embodiments, the notes may be adjacent the play view 456 or may pop-up onto the play view 456. The notes may include, but is not limited to play descriptions; player assignment descriptions; game plan information and/or scouting notes. In particular embodiments, an individual may scout an opposing team and provide as much information as possible about the opposing team into the playbook system 420, for example, in the notes or formation and/or play information about a team (i.e. receiving inputs from a second plurality of team members). Para. [0051] recites that the wrist coach system allows a team to flex in and out of formations during games, giving players the ability to effectively adjust real time while on the field. Para. [0055] recites to ensure up-to-date information, the wrist coach 380 maybe one of the endpoints 110 or120 described in fig. 1 and be wirelessly connected to a network. Using such a wireless network, the wrist coach may receive or provide information in real-time (i.e. real time inputs)).
Regarding claim 5, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 4, further comprising applying the learning model to the plurality of real time inputs from the second plurality of team members and wherein the generated plurality of individualized strategies for the first plurality of team members is based on the plurality of real time inputs from the second plurality of team members in order for the first plurality of team members to achieve the team objective (Bowring para. [0085-0086] recite fig. 4C and 4D illustrate another aspect of the playbook system 420, according to an embodiment of the disclosure. Fig. 4C and 4D include the same offensive formation and different defensive formations. Using menu features 451, 453 or other suitable function toggles, one may change one or both of the offensive and defensive formations. And, for each combination, there may be a specific sets of notes or game plan information. For example, if a team is looking at the view of figs. 4C and 4D from an offensive positions, there may be a different set of notes for the view of fig. 4C than there is for the view of fig. 4D. Although the views shown in figs. 4C and 4D show both offensive and defensive positions, in particular embodiments, one may choose to display one or the other (i.e. the strategies will change based on the input from the second plurality of team members). Para. [0051] recites that the wrist coach system allows a team to flex in and out of formations during games, giving players the ability to effectively adjust real time while on the field. Para. [0055] recites to ensure up-to-date information, the wrist coach 380 maybe one of the endpoints 110 or120 described in fig. 1 and be wirelessly connected to a network. Using such a wireless network, the wrist coach may receive or provide information in real-time (i.e. real time inputs)).
Regarding claim 6, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 1, wherein the learning model accesses a plurality of individualized strategies of team members pursuing a past team objective (Lucey para. [0043] recites the data store 240 provides information regarding the prior matches to the formation analysis application 210. As shown, the data store 240 includes prior match tracking data 242 and prior match statistics 244. The prior match tracking data 242 includes player tracking data frames from one or more prior matches, where each data frame includes the location of one or more players in a particular prior match at a specific moment in time (i.e. the training model accesses strategies related to past team objectives)).
Regarding claim 7, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 1, further comprising communicating the optimized team strategy to the plurality of first team members (Bowring para. [0039] recites the play may be called and viewed by the players using electronic wrist coach 320. Then, when the players reach the line of scrimmage, the coach or quarterback may choose the alternative corresponding play to the particular play. Accordingly, the electronic wrist coach 320 may use the non-visual indicator feature to notify all offensive players that the play has been changed. Para. [0041] recites fig. 3D shows only the play, itself, which may be specific to the particular player. Fig. 3E shows a diagram of the play. In particular embodiments, a different color may be used to show the specific instructions for the player. Para. [0042] recites in addition to the view display, a coach may also communicate other information to the player through the wrist coach 320, including, for example, graphics or text (i.e. communicating an individual strategy to each team member in pursuit of the team objective)).
Regarding claim 8, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 1, wherein the individualized strategies are customized based on a current personal matrix of each of the team members of the first plurality of team members (Lucey para. [0049] recites players, also known as agents, on a team sport are typically identified by one or more non-changing attributes, such as player name, jersey number, or some other characteristic property associated with the players (i.e. a customized personal matrix). Per-player tracking data captured during a game or match are typically indexed based on these non-changing attributes).
Regarding claim 10, the combination of Lucey, Bowring, Power, and Brown teaches the method according to claim 1, further comprising inputting the optimized team strategy and the plurality of individualized strategies of the plurality of first team members into the training model as historical input data (Lucey para. [0044] recites the formation analysis application 210 could select particular plays from prior matches most closely resembling a play of interest for the current match and could store information regarding the selected plays in the analysis results 250 (i.e. inputting prior team and individual strategies as historical data)).
Claim 11 is a system claim and its limitation is included in claim 1. The only difference is that claim 11 requires a system (Lucey para. [0019] recites aspects of the present application may be embodied as a system, method or computer program product). Therefore, claim 11 is rejected for the same reasons as claim 1.
Claim 13 is a system claim and its limitation is included in claim 3. Claim 13 is rejected for the same reasons as claim 3.
Claim 14 is a system claim and its limitation is included in claim 4. Claim 14 is rejected for the same reasons as claim 4.
Claim 15 is a system claim and its limitation is included in claim 5. Claim 15 is rejected for the same reasons as claim 5.
Claim 16 is a computer program product claim and its limitation is included in claim 1. The only difference is that claim 16 requires a computer program product (Lucey para. [0019] recites aspects of the present application may be embodied as a system, method or computer program product). Therefore, claim 16 is rejected for the same reasons as claim 1.
Claim 18 is a computer program product claim and its limitation is included in claim 3. Claim 18 is rejected for the same reasons as claim 3.
Claim 19 is a computer program product claim and its limitation is included in claim 4. Claim 19 is rejected for the same reasons as claim 4.
Claim 20 is a computer program product claim and its limitation is included in claim 5. Claim 20 is rejected for the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170032191 A1 (Ackland) teaches a method of classifying a sporting event based on monitored parameters of individual players including location, energy level, body temperature, etc.
US 20050114829 A1 (Robin et al) teaches facilitating team member cooperation when working on a group project and monitoring the energy levels of the team members over time.
“The IOC consensus statement: beyond the Female Athlete Triad—Relative Energy Deficiency in Sport (RED-S)” (Mountjoy et al) teaches an overview of determining relative energy deficiency of athletes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./Examiner, Art Unit 2121


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121